                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 MIGUEL CHARLES JOYNER,
                                             Case No. 1:15-cv-00472-BLW

          Plaintiff,                         MEMORANDUM DECISION &
                                             ORDER
           v.

 SGT. B. CHRISTON, TERRIE
 ROSENTHAL, CLINTON E.
 BLAKE, JESSE HALL; SGT.
 MELODEE ARMFIELD; RANDY
 BLADES, and IDAHO
 DEPARTMENT OF
 CORRECTIONS,

          Defendants.



                                INTRODUCTION

      On November 13, 2018, this Court granted summary judgment in

defendants’ favor. Plaintiff Miguel Charles Joyner asks the Court to reconsider that

ruling. See Dkt. 37. For the reasons explained below, the Court will deny the

motion.

                              LEGAL STANDARD

      Plaintiffs’s motion is captioned as a “Motion Requesting Leave of the Court

to File Objecting to Judge Winmill’s Unauthorized Presiding in Plaintiff’s Tort


MEMORANDUM DECISION & ORDER - 1
Claim and to Reconsider Dismissal of Plaintiff’s Tort Action.” See Dkt. 37. The

Court will construe the motion as one for reconsideration under Federal Rule of

Civil Procedure 59.

      Rule 59 is not intended to provide litigants with a “second bite at the apple.”

Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir. 2001). Instead, reconsideration of a

final judgment under Rule 59(e) is an “extraordinary remedy, to be used sparingly

in the interests of finality and conservation of judicial resources.” Carroll v.

Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). A losing party cannot use a post-

judgment motion to reconsider as a means of litigating old matters or presenting

arguments that could have been raised before the entry of judgment. School Dist.

No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.

1993). As a result, there are four limited grounds upon which a motion to alter or

amend judgment may be granted: (1) the motion is necessary to correct manifest

errors of law or fact; (2) the moving party presents newly discovered or previously

unavailable evidence; (3) the motion is necessary to prevent manifest injustice; or

(4) there is an intervening change in the law. Turner v. Burlington N. Santa Fe

R.R., 338 F.3d 1058, 1063 (9th Cir. 2003) (citation omitted).

                                     ANALYSIS

      Mr. Joyner does not address these four limited grounds in his motion.

Instead, he generally complains that the district court exhibited “extreme bias” in


MEMORANDUM DECISION & ORDER - 2
failing to sanction defendants and otherwise failed to “completely address

Plaintiff’s exhibits/evidence presented showing his non-culpability in his claim

before the Court.” Motion, Dkt. 37, ¶¶ 3, 4.

      These types of general, conclusory arguments do not satisfy the exacting

legal standard described above. That is, Mr. Joyner has not identified a manifest

error of law or fact; he has not come forward with newly discovered or previously

unavailable evidence; he has not explained how his motion is necessary to prevent

manifest injustice; and he has not identified an intervening change in the law. See

Turner, 338 F.3d at 1063. The Court will therefore deny his motion for

reconsideration.

      Finally, the Court will address Mr. Joyner’s assertion that the undersigned

judge “lacked judicial authority to preside” in this case. Motion, Dkt. 37, ¶ 2. Here,

Joyner points out that United States Magistrate Judge Ronald Bush signed earlier

orders in this case, including a Successive Review Order, Dkt. 16, as well as an

Order denying Plaintiff’s Request to Disqualify Judge. See Apr. 18, 2016 Order,

Dkt. 11, at 2. On November 16, 2017, however, this case was reassigned to the

undersigned judge. See Nov. 16, 2017 Order of Reassignment, Dkt. 21. Joyner did

not complain about the reassignment in 2017, when it occurred, nor could he have.

United States Magistrate Judges cannot preside over civil cases unless all named

parties consent, which they did not. Judge Bush was thus obligated to, and did,


MEMORANDUM DECISION & ORDER - 3
reassign this case to an Article III judge. See Fed. R. Civ. P. 73; 28 U.S.C.

§ 636(c).

                                       ORDER

      IT IS ORDERED that

      (1) Plaintiff’s motion, captioned as a Motion Requesting Leave of the Court

            to File Objecting to Judge Winmill’s Unauthorized Presiding in

            Plaintiff’s Tort Claim and to Reconsider Dismissal of Plaintiff’s Tort

            Action (Dkt. 37), is DENIED.

      (2) Plaintiff’s identical motion (filed at Dkt. 38) is DEEMED MOOT.

                                               DATED: April 15, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               Chief Judge
                                               United States District Court




MEMORANDUM DECISION & ORDER - 4
